Case 6:19-cv-01633-WWB-LRH Document 29 Filed 09/27/19 Page 1 of 3 PageID 308




                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   SUSAN CALLAGHAN,

          Plaintiff,

    v.

   TRAVELERS COMMERCIAL                                 Case No.: 6:19-cv-1633-Orl-78LRH
   INSURANCE COMPANY

          Defendant.


               DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY

          Defendant, Travelers Commercial Insurance Company, by and though its undersigned

   counsel, and in accordance with Williams v. Heritage Operating, L.P., No. 8:07CV977

   T24MSS, 2007 WL 2302131 (M.D. Fla. Aug. 8, 2007) hereby respectfully submits as

   supplemental authority the following federal appellate court cases where courts in the

   Eleventh, Fourth, Fifth, Sixth and Ninth Circuits have included future attorneys’ fees in the

   amount in controversy, not just fees up to the time of removal: Wineberger v. RaceTrac

   Petroleum, Inc., 672 Fed. App'x 914, 917 (11th Cir. 2016) (unpublished), affirming

   Wineberger v. Racetrac Petroleum, Inc., No. 5:14-CV-653-OC-30PRL, 2015 WL 225760, at

   * n. 5 (M.D. Fla. Jan. 16, 2015); Francis v. Allstate Ins. Co., 709 F.3d 362, 369 (4th Cir.

   2013); Ashford v. Aeroframe Servs., L.L.C., 907 F.3d 385, 397 (5th Cir. 2018); Heyman v.

   Lincoln Nat'l Life Ins. Co., No. 18-5622, 2019 WL 3229347, at *8 (6th Cir. July 18, 2019)

   (unpublished); Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 788 (9th

   Cir. 2018); Defendant also submits a case from the Seventh Circuit which held the other way.
Case 6:19-cv-01633-WWB-LRH Document 29 Filed 09/27/19 Page 2 of 3 PageID 309




   Burzlaff v. Thoroughbred Motorsports, Inc., 758 F.3d 841, 845 (7th Cir. 2014). Although all

   these cases (attached as group Exhibit A) were decided at the time the parties briefed

   Plaintiff’s remand motion, when Plaintiff sought Defendant’s agreement to file a reply brief

   Plaintiff indicated that reply would address only Defendant’s amount in controversy

   calculations and attorneys’ fee affidavit. Plaintiff did not state that she would be citing

   additional law on whether attorneys’ fees for the life of the case could be considered as a

   basis for removal jurisdiction, to which Defendant would then not have a chance to respond,

   or that she would erroneously represent to the Court that the clear majority of the cases find

   that attorneys’ fees can be considered only through the time of removal. That erroneous

   representation is corrected by this Notice of Supplemental Authority, which shows that the

   clear majority of federal appellate courts to have considered the issue have ruled in

   accordance with Defendant’s position.

          Defendant also submits as supplemental authority the Eleventh Circuit’s very recent

   decision in AA Suncoast Chiropractic Clinic, P.A. v. Progressive Am. Ins. Co., No. 17-13003,

   2019 WL 4316088, at *4 (11th Cir. Sept. 12, 2019) (Opinion attached as Exhibit B), where

   the Court held that where, as here, a Complaint’s clear goal is money damages, the case is

   treated as a damages case despite any equitable relief labels a plaintiff might attach to its

   pleading.

   Dated: September 27, 2019.                   BAKER, DONELSON, BEARMAN,
                                                CALDWELL & BERKOWITZ, P.C.

                                                By: /s/ Hal K. Litchford

                                               Hal K. Litchford, Esquire
                                               Florida Bar No. 272485


                                               2
Case 6:19-cv-01633-WWB-LRH Document 29 Filed 09/27/19 Page 3 of 3 PageID 310




                                              200 South Orange Avenue, Suite 2900
                                              Orlando, FL 32801
                                              Phone: 407-422-6600
                                              Fax: 407-841-0325
                                              hlitchford@bakerdonelson.com
                                              rgustafson@bakerdonelson.com
                                              fedcts@bakerdonelson.com



                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 27, 2019, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system which will send a notice of electronic

   filing to counsel of record.

                                                      /s/ Hal K. Litchford
                                                          Hal K. Litchford




                                              3
